Exhibit 10.3

FIRST AMENDMENT TO CREDIT, SECURITY AND GUARANTY AGREEMENT

THIS FIRST AMENDMENT TO CREDIT, SECURITY AND GUARANTY AGREEMENT (this
“Agreement”) is made as of this 26th day of February, 2013, by and among
ALPHATEC HOLDINGS, INC., a Delaware corporation (“Alphatec Holdings”), ALPHATEC
SPINE, INC., a California corporation (“Alphatec Spine”), ALPHATEC INTERNATIONAL
LLC, a Delaware limited liability company (“Alphatec International”), and
ALPHATEC PACIFIC, INC. (also known as Kabushiki-Kaisha Alphatec Pacific), a
Japanese company (“Alphatec Pacific” and together with Alphatec Holdings,
Alphatec Spine, and Alphatec International, each being referred to herein
individually as a “Borrower”, and collectively as “Borrowers”), and MIDCAP
FUNDING IV, LLC, a Delaware limited liability company, as
successor-by-assignment to MidCap Financial, LLC (as Agent for Lenders, “Agent”,
and individually, as a Lender), and the other financial institutions or other
entities from time to time parties to the Credit Agreement referenced below,
each as a Lender.

RECITALS

A. Agent, Lenders, Borrowers and certain of their Affiliates and other Credit
Parties that are party thereto, have entered into that certain Credit, Security
and Guaranty Agreement, dated as of June 7, 2012 (as the same may have been and
may be further amended, modified, supplemented and restated from time to time,
the “Credit Agreement”), pursuant to which the Lenders have agreed to make
certain advances of money and to extend certain financial accommodations to
Borrowers and certain of its Affiliates (the “Loans”) in the amounts and manner
set forth in the Credit Agreement.

B. On October 19, 2012 (the “APA Closing Date”), Alphatec Holdings and PHYGEN,
LLC, a California limited liability company (the “Seller”), entered into that
certain Asset Purchase Agreement, dated as of the APA Closing Date (the “Asset
Purchase Agreement”), pursuant to which Alphatec Holdings (i) acquired certain
rights, title and interest in and to certain assets from Seller, including, a
spinal implant product, together with the intellectual property rights, accounts
receivable, contractual rights, permits and applicable government consents,
inventory, and all other Purchased Assets (as defined in the Asset Purchase
Agreement), and (ii) assumed certain Assumed Liabilities (as defined in the
Asset Purchase Agreement).

C. The Asset Purchase Agreement requires that Alphatec Holdings make cash
payments to Seller (collectively, the “Phygen Payments”) in an amount equal to
(i) $2,000,000 on the APA Closing Date and (ii) $4,000,000 on April 10, 2013.

D. In conjunction with the settlement of litigation between Alphatec Spine and
Cross Medical Products, LLC, a subsidiary of Biomet, Inc. (“Cross Medical”),
Alphatec Spine agreed to pay to Cross Medical (i) an initial cash payment of
$5,000,000 no later than January 6, 2012 and (ii) royalty payments in an
aggregate amount of $13,000,000 in equal quarterly installments of $1,000,000,
with the first payment being due on August 1, 2012 and each subsequent payment
due three months thereafter with a final payment on August 1, 2015
(collectively, the “Cross Medical Payments”):

E. Borrowers have requested that Agent and Required Lenders exclude the payments
of the amounts above from the calculation of certain financial covenants as set
forth in Credit Agreement and Agent and Required Lenders have agreed to do so,
in accordance with the terms and subject to the conditions set forth herein.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Required Lenders and
Borrowers hereby agree as follows:

1. Recitals. This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended hereby. The
Recitals set forth above shall be construed as part of this Agreement as if set
forth fully in the body of this Agreement and capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (including those capitalize terms used in the Recitals hereto).

2. Amendments to Credit Agreement and Acknowledgement.

(a) The Credit Agreement is hereby amended by replacing the defined term “Fee
Letter” in its entirety with the following:

“ “Fee Letter” means, collectively, one or more letter agreements between Agent
and Borrower relating to fees payable to Agent, for its own account, in
connection with the execution of this Agreement and/or any other Financing
Document and/or amendment to any of the foregoing.”

(b) The Worksheet for calculation of Fixed Charges in Exhibit B of the Credit
Agreement is hereby amended by deleting the row labeled “Plus: Settlement
payment to Cross Medical:” therein. Agent and Required Lenders acknowledge and
agree that the Borrower may exclude both the Phygen Payments and the Cross
Medical Payments from the calculation of Fixed Charges for the purposes of
compliance with the Fixed Charge Coverage Ratio set forth in Section 6.2 of the
Credit Agreement.

3. Representations and Warranties; Reaffirmation of Security Interest; Updated
Schedules. Each Borrower hereby (a) confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct with respect
to such Borrower as of the date hereof, and (b) covenants to perform its
respective obligations under the Credit Agreement. Each Borrower further
represents and warrants that the organizational documents of such Borrower
delivered to Agent on or prior to June 7, 2012 in connection with the Credit
Agreement remain true, accurate and complete and have not been amended,
supplemented or restated and are, and continue to be, in full force and effect;
Each Borrower further confirms and agrees that all security interests and Liens
granted to Agent continue in full force and effect, and all Collateral remains
free and clear of any Liens, other than those granted to Agent and Permitted
Liens. Nothing herein is intended to impair or limit the validity, priority or
extent of Agent’s security interests in and Liens on the Collateral. Each
Borrower acknowledges and agrees that the Credit Agreement, the other Financing
Documents and this Agreement constitute the legal, valid and binding obligation
of each Borrower, and are enforceable against each Borrower in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

4. Costs and Fees. Borrower shall pay to Agent all reasonable fees, costs and
expenses of Agent incurred in connection with this Agreement and all agreements
and documents executed in connection herewith (the “Reimbursed Expenses”);
provided, however, Agent agrees that the Reimbursed Expenses for which Borrower
shall be responsible shall not exceed $10,000; provided, further that,
notwithstanding such cap on Reimbursed Expenses, Borrower shall be responsible
for all out-of-pocket costs and expenses associated with this Agreement,
including, but not limited to all filing fees paid to the United States Patent
and Trademark Office (the “USPTO”) associated with the filing of the IP
Amendment at the USPTO. Borrowers hereby authorize Agent to deduct all of such
fees set forth in this Section 4 from the proceeds of the Loan made under the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

5. Conditions to Effectiveness. This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied (the
“Effective Date”):

(a) Borrowers shall have delivered to Agent this Agreement, duly executed by an
authorized officer of each Borrower;

(b) Borrowers shall have delivered to Agent that certain First Amendment to
Intellectual Property Security Agreement, by and among Borrowers and Agent (the
“IP Amendment”) in substantially the same form attached hereto as Exhibit A;

(c) all representations and warranties of Borrowers contained herein shall be
true and correct in all material respects as of the date hereof (and such
parties’ delivery of their respective signatures hereto shall be deemed to be
its certification thereof);

(d) after giving effect to the agreements set forth herein, no Default or Event
of Default shall exist under any of the Financing Documents;

(e) Borrower shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request;
and

(f) Agent shall have received from Borrowers all of the fees owing pursuant to
this Agreement and other documents and agreements executed in connection
herewith, including without limitation, Agent’s reasonable out-of-pocket legal
fees and expenses pursuant to Section 4 (Costs and Fees) of this Agreement.

6. Release. In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of their respective current and former directors, officers, shareholders,
agents, and employees, and each of their respective predecessors, successors,
heirs, and assigns (individually and collectively, the “Releasing Parties”) does
hereby fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly).
Each Borrower acknowledges that the foregoing release is a material inducement
to Agent’s and Required Lender’s decision to enter into this Agreement and agree
to the modifications contemplated hereunder, and has been relied upon by Agent
and Required Lenders in connection therewith.

7. No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or other Financing Documents or any of Agent’s rights and remedies in respect of
such Defaults or Events of Default. This Agreement (together with any other
document executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

8. Affirmation. Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers. Each Borrower covenants and agrees to
comply with all of the terms, covenants and conditions of the Credit Agreement
and the Financing Documents, notwithstanding any prior course of conduct,
waivers, releases or other actions or inactions on Agent’s or any Lender’s part
which might otherwise constitute or be construed as a waiver of or amendment to
such terms, covenants and conditions.

9. Confidentiality. No Borrower will disclose the contents of this Agreement,
the Credit Agreement or any of the other Financing Documents to any third party
(including, without limitation, any financial institution or intermediary)
without Agent’s prior written consent, other than to Borrowers’ officers and
advisors on a need-to-know basis or as otherwise may be required by Law,
including to any court or regulatory agency having jurisdiction over such
Borrower. Each Borrower agrees to inform all such persons who receive
information concerning this Agreement, the Credit Agreement and the other
Financing Documents that such information is confidential and may not be
disclosed to any other person except as may be required by Law, including to any
court or regulatory agency having jurisdiction over such Borrower.

10. Miscellaneous.

(a) Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement. Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrowers.

(b) Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

(c) Headings. Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(d) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(e) Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(f) Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

4



--------------------------------------------------------------------------------

(g) Successors/Assigns. This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

AGENT:    

MIDCAP FUNDING IV, LLC,

as Agent

      By:     /s/Brett Robinson   (SEAL)     Name:   Brett Robinson       Title:
  Managing Director  

 

LENDER:    

MIDCAP FUNDING IV, LLC,

as a Lender

      By:     /s/Brett Robinson   (SEAL)     Name:   Brett Robinson       Title:
  Managing Director  

[Signatures Continue on Following Page]

 

 

 

 

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

BORROWERS:    

ALPHATEC HOLDINGS, INC.,

a Delaware corporation

      By:   /s/Michael O’Neill   (SEAL)     Name:   Michael O’Neill       Title:
Chief Financial Officer and Treasurer  

 

   

ALPHATEC SPINE, INC.,

a California corporation

      By:   /s/Michael O’Neill   (SEAL)     Name:   Michael O’Neill       Title:
Chief Financial Officer and Treasurer  

 

   

ALPHATEC INTERNATIONAL LLC,

a Delaware limited liability company

      By:   /s/Michael O’Neill   (SEAL)     Name:   Michael O’Neill       Title:
Chief Financial Officer and Treasurer  

 

   

ALPHATEC PACIFIC, INC.

a Japanese company

      By:   /s/ Mitsuo Asai   (SEAL)     Name:   Mitsuo Asai       Title:
President API  

[End of Signature Pages]



--------------------------------------------------------------------------------

EXHIBIT A

IP Amendment – see attached

 

 

 

 

 

Exhibit A